DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2020 has been entered.
Additionally, declaration under 37 CFR 1.132 filed 11/24/2020 is accepted and addressed herein.
Claims 1-16 and 18 are pending.
Previous rejections under 35 USC 103 are maintained and recited below.

Response to Arguments
Applicant's arguments filed 11/24/2020 have been fully considered but they are not persuasive. Sections 1 and 2 of Applicant’s reply discuss legal standards and legal definitions. See pages 9-15. These are not repeated or further discussed here. Applicant’s arguments with respect to the rejection over Robinson are provided in sections 3-5, pages 15-45. These arguments, some of which correspond to some of the conclusions reached in the Declaration, are discussed below. In section 6 applicant submits that the additional art cited to Levy does not fix the insufficient and non-enabled disclosure of Robinson. Such are not cited for teachings regarding the alleged deficiencies. 
The declaration under 37 CFR 1.132 filed 11/24/2020 is insufficient to overcome the rejection of claims 1-8 based upon 35 USC 103 as set forth in the last Office action. Note Declaration par. 30 states that in reading example 1 a POSITA would understand the high sulfur vacuum resid disclosed in table 1 is the only feed required to carry out the example. This contradicts the basis for a number of arguments, which is that figure 1 and example 1 require co-feeds that are unknown. See Declaration, Item 3, par. 35-49 and arguments throughout items 4-6.
The arguments presented in the Reply and in the opinions and arguments presented in the Declaration are now addressed together in the order presented. 

Argument 1: Clarification of Terms – Reply Section 3 and Declaration Item 5, par. 84-126
Applicant argues (1) the term “vacuum resid feed stream” and “resid feed stream” used in Robinson is a vacuum resid as understood by one of ordinary skill in the art and should not be interpreted more broadly. See Reply, pages 15-16. 
Applicant’s argument has been considered but is not persuasive. In response, the feedstock has been defined in the specification of Robinson. First, Robinson teaches a processing and producing marine bunker fuel, which it explicitly differentiates from marine distillate fuel (0015), and calls this bunker fuel feed and product “vacuum resid” or “uncracked, hydrotreated vacuum resid”. Similarly, ISO 8217 defines separate distillate marine fuels and residual marine fuels. The purpose of Robinson is to produce bunker or marine fuels having low sulfur and being formed by streams which have undergone no or minimal cracking (0004; 0006-0007; 0009). Second, the vacuum resid feed stream to the process in Robinson may be a feed to an FCC pretreatment unit (0060; 0022), known to include gas oil and/or residual fractions (0006). Robinson also teaches wherein hydrotreated, uncracked gas oils are used to create bunker fuels (0009). Next, ranges for the cut points in the feed and feed properties are provided in table 1. At minimum, this enables one of ordinary skill with respect to the narrow, typical feedstream taught in table 1. Further, these boiling points and properties are consistent with gas oil and heavier fractions of a hydrocarbon. Given the makeup of typical CHFT feed, of typical residual marine fuel, and the disclosures of Robinson, specifically the properties and boiling range for the hydrocarbon feed as presented in Table 1, define the feed and show that it is not the vacuum resid suggested by Applicant, but a marine residual fuel. 
Even assuming “vacuum resid feed stream” were a term in the art which a person would recognize to have the properties laid out in the Declaration, applicant is entitled to be his own lexicographer. Here, applicant has sufficiently defined the composition of vacuum resid feed stream. Additionally, this argument seems contrary to the position of applicant and declarant discussed through the remainder of the arguments, which is that the process is not enabled in part because the stream termed vacuum resid is Robinson cannot be a vacuum resid as known by one of ordinary skill in the art. 

Argument 2: Robinson is not enabled to carry out the process of making a uncracked, hydrotreated vacuum resid from a high sulfur vacuum resid feed stream in Example 1 and Figure 1 – Reply Section 4 and Declaration Items 3-5, par. 35-126 
Applicant argues Robinson is not enabled to carry out the process of example 1 and figure 1 or produce the product of Table 4 without undue experimentation. Page 16-17 (citing Declaration, Items 3-5, par. 127-139). Applicant argues that each of the 7 streams of figure 1 are required for processing in the hydrotreating reactor of example 1. Because the compositions of the co-feeds are not provided, applicant argues one of ordinary skill does not have the feed composition and thus the process is not enabled. See Reply, pages 16-28 and Declaration, Item 3-4, par. 35-83. Applicant argues C) a person of ordinary skill would not rely upon the “vacuum resid feed” of table 1 because it does not have the same properties as a vacuum resid as the term is understood by industry (i.e. residual fraction of crude oil from a vacuum column). Reply, pages 28-36 and Declaration, Item 5, par. 84-126. Thus, applicant and declarant conclude that the process and product of table 4 require undue experimentation.
First, with respect to the enablement arguments in Sections 4 and 5, it is noted that the disclosure of Robinson was reviewed and found to be enabled when the application was reviewed and issued as patent 9,920,270 and again when the continuation application issued as patent 10,501,699. 
Applicant’s argument has been considered but is not persuasive. First, the figure is one “flow-chart outlining an exemplary process for making a low sulfur bunker fuel from a vacuum resid feed stock” (0013). Figure 1 shows an FCC pretreatment unit, wherein a portion of the hydrotreated fuel oil is diverted, and a portion is passed on to the FCC unit (figure 1).  Example 1 references figure 1, but does not require all of the components of figure 1. One way this is shown is that example 1 teaches nothing regarding the cracking reactor shown in figure 1. Further, the process laid out in example 1 expressly teaches a vacuum residue feed as defined in table 1 is treated in a hydrotreating unit. The example teaches hydrotreating a feed with properties defined in table 1 under conditions given in par. (0130) to produce a product in table 4. Applicant solely relies on discrepancies between figure 1 and example 1 and has not shown that the feed and conditions of table 1 and example 1 will not produce the product of table 4. 
Additionally, Applicants statement that “’VAC RES’ cannot be the sole hydrocarbon feed” to the hydrotreating unit has no basis. VAC RES is one of a plurality of feed in Figure 1 but Figure 1 is only one embodiment in Robinson. The art is not limited to embodiments therein but may be used for all it teaches. Robinson teaches hydrotreating a vacuum residue feedstream throughout the disclosure without the need for additional co-feed. See Robinson 0010, 0060 and 0064, 0008. Robinson defines the feedstream throughout the disclosure, but most clearly in Table 1 where the typical range of boiling points, composition, and properties is presented. For more discussion of the feed as defined in Robinson see the above remarks under Argument 1. Lastly, even if vacuum resid as known in the art unquestionably referred to the crude product with the properties and boiling ranges suggested by Applicant, an applicant is allowed to be his own lexicographer. In Robinson, the applicant has sufficiently defined the hydrocarbon fraction in the specification. 

Argument 3: Robinson is not enabled exclusive of Example 1 – Reply Section 5 and Declaration, Section 6 par. 127-143
Applicant asserts that after excluding the non-enabled teachings of Example 1, and excluding the properties of “typical vacuum resid feed” of Table 1, there is insufficient information with respect to properties and characteristics of the resid stream or crude oil source to enable the invention. Applicant admits that vacuum resid hydrotreating is known in the art and is tailored to the residue. See Reply, pages 36-45 and Declaration, Item 6, par. 127-143.
Applicant’s argument has been considered but is not persuasive. Examiner does not agree that Table 1 may be disregarded. Table 1 provides a typical range for the feed stream, which appears in line with a gasoil-residual oil used for marine or bunker fuel and used to feed an FCC pretreatment unit. The response under Argument 1 above further discusses the feed of Robinson.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 2016/0160139) in view of Levy (US 2003/0094400).
With respect to claims 1, 2, 4-11, 13-16, and 18, Robinson teaches a process for reducing sulfur, i.e. an environmental contaminant, in marine bunker fuel oil (abstract; 0010). The feedstock, a vacuum resid feed having at least 2000 ppm sulfur up to at least 10,000 ppm sulfur (0010; 0024), which overlaps the claimed range, is contacted with a hydrogen-containing gas (i.e. Activating gas mixture) in the presence of a hydrotreating catalyst under effective hydrotreating conditions to reduce the sulfur (0010). The hydrotreating conditions include a temperature of 288 to 427 C, pressure of 300-3000 psig, an LHSV from about 0.1 to 20/hr, and a hydrogen treat gas rate from about 500 to 10,000 scf/bbl (0064), which overlap or fall within the claimed ranges. Robinson teaches using a hydrogen-containing (treat) gas comprising either pure hydrogen or a gas containing hydrogen in a sufficient amount, along with other gases such as nitrogen, light hydrocarbons such as methane, and the like, and combinations thereof (0065). The treat gas preferably contains for example at least about 90 vol % hydrogen (0065), which is expected to have a hydrogen partial pressure of greater than 80% the gas. Robinson teaches wherein the hydrotreating catalyst can comprise any suitable hydrotreating catalyst, such as a catalyst comprising at least one Group VIII and/or at least one Group VIB metal, optionally on a support such as alumina, silica, titania, zirconia, or a combination thereof (0060).
Robinson teaches wherein the low sulfur marine bunker fuel product has the following properties: at most 5000 or at most 1000 ppm sulfur, a kinematic viscosity of about at 50 C of about 20-400 cSt, a density at 15C of about 800-1000 kg/m3, a pour point from about 20-35 C (0011), a flash point of at least 60 C, a total sediment of at most about 0.1 wt% (0021), a CCAI of 880 or less (0020). Robinson is silent regarding the maximum allowable microcarbon residue, vanadium, or aluminum plus silicon, but does provide an example product having about 4.99% microcarbon residue, 4 mg/kg V, and 8 mg/kg Al+ Si (Table 4), each falling below a maximum of the claimed ranges. 
Robinson does not expressly teach separating the effluent into a liquid and a gaseous stream and recovering the liquid. However, separation of hydrodesulfurized effluent to remove a gaseous stream comprising at least hydrogen, hydrogen sulfide, and light hydrocarbons is well known in the art and would have been obvious to obtain a desired product boiling range stream and to recover the light gases for treating and downstream use. 
Robinson is silent regarding subjecting contacting the hydrodesulphurization reaction feed or product with a oxidizing agent selected from the group consisting of a gaseous oxidant, an organic oxidant, an inorganic oxidant, a bio-oxidant or combination thereof, under oxidative desulfurizing conditions, including contacting hydrocarbon with the oxidizing agent to form stream containing oxidized sulfur compounds, separating the oxidized sulfur compounds using a process selected from the group consisting of: thermal decomposition, polar solvent extraction, aqueous caustic wash; selective absorption onto solid absorptive materials and combinations thereof.
However, Levy teaches that conventional hydrodesulphurization processes do not remove certain organic sulfur compounds and that a feed may be treated by an oxidation step in addition to hydrodesulphurization to remove these additional organic sulfurs (0012). Levy teaches a hydrocarbon stream, which may be a vacuum residue (0034; 0044), is contacted with a sufficient amount of any oxidizing agent in any known process, such as e.g. acetic acid/hydrogen peroxide, organic peracid/metal catalyst, peroxometal, etc. (0030; claim 2) to oxidize the organic sulfur compounds in the feed (claim 1).  The oxidized organic sulfur compounds may be extracted from the hydrocarbon stream into e.g. the aqueous oxidizing solution and separated from the hydrocarbon prior to hydrodesulphurization (claim 2). Levy teaches wherein the hydrodesulphurization may occur on the entire stream to reduce the sulfur content and then subject to oxidation to remove any sulfur compounds not affected by hydrodesulphurization (0014). In this case the effluent from the oxidation reaction may undergo separation (0014). Alternatively, Levy teaches wherein the hydrodesulphurization may occur after oxidation (0013). In such case, the entire stream may be passed to the hydrodesulphurization reaction or oxidized sulfur may be removed such as with the oxidant, and any oxidized sulfur not removed may be converted to hydrogen sulfide in the hydrodesulphurization step (0013; 0017; claim 2). 
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to subject the vacuum residue/ marine fuel oil in the process of Robinson to treatment with an oxidizing agent under oxidative desulfurizing conditions as taught in Levy before or after the hydrodesulphurization reaction for the benefit of removing additional sulfur compounds not affected by the hydrodesulphurization reaction and producing a low sulfur marine fuel.
With respect to the methods of determining properties (e.g. ISO 3104) referenced in the claims, it is expected that where the value is taught in the art it is done by an appropriate method that would achieve substantially the same results. Further, such parentheticals are not given patentable weight.
With respect to claims 3 and 12, Robinson is silent regarding the properties of the feed, but teaches treating the same type feeds. It is expected that an untreated vacuum residue will have properties falling within the ranges claimed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brandi Doyle whose telephone number is (571)270-1141.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDI M DOYLE/Examiner, Art Unit 1771